Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151057                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151057
                                                                    COA: 324953
                                                                    Oakland CC: 89-095782-FC
  JOHN MARSHALL ATKINS, JR.,
           Defendant-Appellant.

  _____________________________________/

         By order of December 22, 2015, the application for leave to appeal the January 21,
  2015 order of the Court of Appeals was held in abeyance pending the decision in
  Montgomery v Louisiana, cert gtd 575 US ___; 135 S. Ct. 1546; 191 L. Ed. 2d 635 (2015).
  On order of the Court, the case having been decided on January 25, 2016, 577 US ___;
  136 S. Ct. 718; 193 L. Ed. 2d 599 (2016), the application is again considered and, pursuant
  to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the
  Oakland Circuit Court for the defendant’s first-degree murder conviction, and we
  REMAND this case to the trial court for resentencing on that conviction pursuant to MCL
  769.25 and MCL 769.25a. See Montgomery, supra; Miller v Alabama, 567 US ___; 132
S. Ct. 2455; 183 L. Ed. 2d 407 (2012). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
           a0321
                                                                               Clerk